Case 1:19-cv-02589-LDH-RML Document 12 Filed 10/10/19 Page 1 of 1 PageID #: 76



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 Juan Dominguez Tapia, individually and on behalf      Index No. 19-cv-02589-LDH-RML
 of others similarly situated,
                                                       MOTION TO WITHDRAW AS
                      Plaintiff,                       COUNSEL

              -against-

 Graham Restaurant LLC, et al.,

                      Defendants.

        Paul Hershan, Esq., the undersigned counsel, respectfully moves to withdraw as counsel
for Plaintiff in the above-captioned matter, as his last day of employment with the law firm of
Michael Faillace & Associates, P.C. is Friday, October 11, 2019.

       Michael Faillace & Associates, P.C. will continue to represent the Plaintiff in this matter,
and no party will be prejudiced if this Motion is granted.

      WHEREFORE, undersigned counsel respectfully requests that this Court permit Paul
Hershan to withdraw as counsel for the Plaintiff in this matter.


Dated: New York, New York                     Respectfully submitted,
       October 10, 2019

                                              /s/ Paul Hershan
                                              Paul Hershan, Esq.
                                              Michael Faillace & Associates, P.C.
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              Attorneys for Plaintiff
